DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “a mixing level calculation device” in the restoration device is provided with a mixing level calculation device.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “an adjustment level calculation device
Claim 3 recites the limitation “the mixing level calculation unit” in the signal mixing unit corrects the mixing signal for each component to the mixing level calculated by the mixing level calculation unit, and then mixes the result together with the area sound acquisition output.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “the correction bandwidth determination unit” in the correction bandwidth determination unit calculates an estimated formant frequency that corresponds to a first formant of the speech from the input signal. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the adjustment level calculation unit” in the level adjustment unit corrects the area sound acquisition output to the adjustment level calculated by the adjustment level calculation unit. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “the target area sound extraction device” in the target area sound extraction device acquiring beam former outputs from each of the microphone arrays. There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mixing level calculation device” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
a target area sound extraction unit (See Figs. 1, 3 block 104 ¶0030-¶0032)
a restoration device (See ¶0030-¶0032, ¶0051, ¶0085)
a bandpass filter unit (See Figs. 1, 3, 5; ¶0050)
a signal mixing unit (See Figs. 1, 3, 5; ¶0050)
a mixing level calculation unit (See Figs. 1, 3; ¶0050)
the correction bandwidth determination unit (See Fig. 3; ¶0084)
a level adjustment unit (See Fig. 4; ¶0104)
the adjustment level calculation unit (See Fig. 4; ¶0104)
a correction bandwidth determination unit (See Fig. 3; ¶0084)
the target area sound extraction device (See ¶0032)
Claims 1, 11, 12
Claims 1-12
Claims 2, 4-5, 9-10
Claims 2-3, 9-10
Claim 3
Claim 5
Claims 6-10
Claim 7
Claim 8
Claim 12


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 15 is objected to because of the following informalities: The word “as” repeats in “as” a restoration device that restores components of the target area sound in .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagiri (JP #2018/056902 A).

Regarding Claim 1, Katagiri discloses a sound acquisition device (Figs. 1, 2, 5) comprising:
a target area sound extraction unit that, based on input signals input from a plurality of microphone arrays (Katagiri Fig. 1: MA1, MA2), acquires beam former outputs from each of the microphone arrays (Katagiri ¶0036 discloses the directivity forming unit 2 extracts for each microphone array MA, Fig. 1), and uses the acquired beam former outputs to perform target area sound extraction processing to extract a target area sound taking a target area as a sound source, so as to thereby acquire an area sound acquisition output (Katagiri ¶0036 discloses the directivity forming unit 2 extracts, for each microphone array MA, a non-target area sound existing in other than the target direction [e.g., extracted by a bidirectional filter], and subtracts the amplitude spectrum of the extracted non-target area sound from the amplitude spectrum of the input signal, thereby obtaining a sound [Beam-Formed output] in which the directivity is formed in the target area direction); and
a restoration device that restores components of the target area sound in a frequency bandwidth having a predetermined range that was suppressed in the target area sound extraction processing (Katagiri ¶0048 discloses since the BF output includes the target area sound and the non-target area sound, if the phase information of the input signal is given to the BF output, the phases of the target area sound and the non-target area sound during the BF output can be restored. Also, the target area sound emphasizing unit 8 can restore the phase of the extracted non-target area sound. Accordingly, if the phase of the extracted non-target area sound is reversed and added to the BF output, the non-target area sound component during the BF output is canceled out by canceling out the extracted non-target area sound component. As a result, the target area sound emphasizing unit 8 can enhance only the target area sound during the BF output. ¶0053 discloses the target area sound emphasizing unit 8 is provided with a band limited to all bands [bandwidth] or a predetermined range as in Equation 16 by inverting the phase of N’1k and adding it to Y1k, the non-target area sound in the BF output is suppressed, and the signal Z1k in which the target area sound is emphasized is obtained).

Regarding Claim 2, Katagiri discloses the sound acquisition device according to claim 1, wherein the restoration device has:
a bandpass filter unit that extracts, as a mixing signal from the input signal, signals of components of the frequency bandwidth having a predetermined range forming the target area sound (Katagiri ¶0036 discloses the directivity forming unit 2 [Figs. 1, 2, 5] extracts, for each microphone array MA, a non-target area sound existing in other than the target direction [e.g., extracted by a bidirectional filter, i.e., bandpass filter], and subtracts the amplitude spectrum of the extracted non-target area sound from the amplitude spectrum of the input signal, thereby obtaining a sound [Beam-Formed output] in which the directivity is formed in the target area direction); and
a signal mixing unit that mixes the mixing signal together with the area sound acquisition output (Katagiri ¶0085 discloses the target area sound emphasizing unit 8A [Fig. 5] can simultaneously perform the processing of the non-target area sound spectrum subtracting unit 8-1 and the non-target area sound phase suppressing unit 8-2, and mix the respective outputs to obtain a final output).

Regarding Claim 3, Katagiri discloses the sound acquisition device according to claim 2, wherein:
the restoration device (Katagiri ¶0048: the BF output can be restored) is provided with a mixing level calculation device (Katagiri Fig. 1: blocks 7, 8, Fig. 5: blocks 7, 8A) that, for each component, calculates a mixing level when the signal mixing unit mixes the mixing signal together with the area sound acquisition output based on differences between amplitude levels of the components of the input signal and of the area sound acquisition output (Katagiri ¶0079 discloses the non-target area sound spectrum subtraction unit 8-1 performs processing of suppressing the non-target area sound by spectrum subtraction and enhancing the target area sound. Specifically, the non-target area sound spectrum , and
the signal mixing unit corrects the mixing signal for each component to the mixing level calculated by the mixing level calculation unit, and then mixes the result together with the area sound acquisition output (Katagiri ¶0083 discloses when the correction coefficient μ1 is larger than a predetermined threshold value T2 [μ1 > T2], the target area sound emphasizing unit 8A determines that the musical noise is also large due to the influence of the background noise, and suppresses the non-target area sound by the non-target area sound phase suppressing unit 8-2, Fig. 5. ¶0084 discloses in addition, when the correction coefficient μ1 is equal to or smaller than a predetermined threshold value T2 [μ1 ≦ T2], the target area sound emphasizing unit 8A determines that the musical noise due to the influence of the background noise is reduced, and suppresses the non-target area sound by the non-target area sound spectrum subtraction unit 8-1. ¶0085 discloses the target area sound emphasizing unit 8A can simultaneously perform the processing of the non-target area sound spectrum subtracting unit 8-1 and the non-target area sound phase suppressing unit 8-2, and mix the respective outputs to obtain a final output).

Regarding Claim 9, Katagiri discloses the sound acquisition device according to claim 1, wherein the restoration device has:
a bandpass filter unit that extracts, as a mixing signal from the input signal, signals of components of the frequency bandwidth having a predetermined range forming the target area sound (Katagiri ¶0036 discloses the directivity forming unit 2 [Figs. 1, 2, 5] extracts, for each microphone array MA, a non-target area sound existing in other than the target ;
a level adjustment unit that adjusts a level of components of the predetermined frequency bandwidth range forming the target area sound in the area sound acquisition output (Katagiri ¶0083 discloses when the correction coefficient μ1 is larger than a predetermined threshold value T2 [μ1 > T2], the target area sound emphasizing unit 8A determines that the musical noise is also large due to the influence of the background noise, and suppresses the non-target area sound by the non-target area sound phase suppressing unit 8-2, Fig. 5. ¶0084 discloses in addition, when the correction coefficient μ1 is equal to or smaller than a predetermined threshold value T2 [μ1 ≦ T2], the target area sound emphasizing unit 8A determines that the musical noise due to the influence of the background noise is reduced, and suppresses the non-target area sound by the non-target area sound spectrum subtraction unit 8-1. ¶0085 discloses the target area sound emphasizing unit 8A can simultaneously perform the processing of the non-target area sound spectrum subtracting unit 8-1 and the non-target area sound phase suppressing unit 8-2, and mix the respective outputs to obtain a final output); and
a signal mixing unit that mixes the mixing signal together with the area sound acquisition output whose level has already been adjusted by the level adjustment unit (Katagiri ¶0079 discloses the non-target area sound spectrum subtraction unit 8-1 performs processing of suppressing the non-target area sound by spectrum subtraction and enhancing the target area sound. Specifically, the non-target area sound spectrum subtraction unit 8-1 suppresses the non-target area sound according to Equation 10).
10, Katagiri discloses the sound acquisition device according to claim 1, wherein the restoration device has:
a bandpass filter unit that extracts, as a mixing signal from the input signal, signals of components of the frequency bandwidth having a predetermined range forming the target area sound (Katagiri ¶0036 discloses the directivity forming unit 2 [Figs. 1, 2, 5] extracts, for each microphone array MA, a non-target area sound existing in other than the target direction [e.g., extracted by a bidirectional filter, i.e., bandpass filter], and subtracts the amplitude spectrum of the extracted non-target area sound from the amplitude spectrum of the input signal, thereby obtaining a sound [Beam-Formed output] in which the directivity is formed in the target area direction);
a signal mixing unit that mixes the mixing signal together with the area sound acquisition output (Katagiri ¶0079 discloses the non-target area sound spectrum subtraction unit 8-1 performs processing of suppressing the non-target area sound by spectrum subtraction and enhancing the target area sound. Specifically, the non-target area sound spectrum subtraction unit 8-1 suppresses the non-target area sound according to Equation 10); and
a level adjustment unit that adjusts a level of components of the predetermined frequency bandwidth range forming the target area sound in the area sound acquisition output in which the mixing signal has already been mixed by the signal mixing unit (Katagiri ¶0083 discloses when the correction coefficient μ1 is larger than a predetermined threshold value T2 [μ1 > T2], the target area sound emphasizing unit 8A determines that the musical noise is also large due to the influence of the background noise, and suppresses the non-target area sound by the non-target area sound phase suppressing unit 8-2, Fig. 5. ¶0084 discloses in addition, when the correction coefficient μ1 is equal 2 [μ1 ≦ T2], the target area sound emphasizing unit 8A determines that the musical noise due to the influence of the background noise is reduced, and suppresses the non-target area sound by the non-target area sound spectrum subtraction unit 8-1. ¶0085 discloses the target area sound emphasizing unit 8A can simultaneously perform the processing of the non-target area sound spectrum subtracting unit 8-1 and the non-target area sound phase suppressing unit 8-2, and mix the respective outputs to obtain a final output). 

Claims 11-12 are rejected for the same reasons as set forth in Claim 1. Regarding Claim 11, Katagiri ¶0033 discloses the sound collection device 100 can be configured by installing a program on a computer having a processor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (JP #2018/056902 A) in view of Kim et al. (US #2009/0141907).

Regarding Claim 4, Katagiri discloses the sound acquisition device according to claim 3, but may not explicitly disclose wherein the restoration device is provided with a correction bandwidth determination unit that adaptively determines, from the input signals, a passband in the bandpass filter unit.
However, Kim teaches wherein the restoration device is provided with a correction bandwidth determination unit that adaptively determines, from the input signals, a passband in the bandpass filter unit (Kim ¶0073 discloses the high-frequency target signal generation unit 621 regards a sound source signal radiated from a direction that is different from a target sound source direction as the noise signal based on the direction detected by the direction detection unit 640. The low-frequency target signal generation unit 622 determines a range of the noise signal based on the direction detected by the direction detection unit 640, thereby generating the low-frequency target signal from which the noise signal is cancelled. The generated high-frequency target signal and the generated low-frequency target signal are synthesized by the signal synthesis unit 630).
Katagiri and Kim are analogous art as they pertain to speech enhancement in noisy environment. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the sound collection device capable of coping with noise fluctuation (as taught by Katagiri, ¶0022) to use a high-pass and a low-pass filters to generate bandpass target signals using beamforming (as taught by Kim, ¶0073) to solve a conventional problem that .

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (JP #2018/056902 A) in view of Yamabe (US #2013/0073283).

Regarding Claim 5, Katagiri discloses the sound acquisition device according to claim 3, but may not explicitly disclose wherein: the target area sound includes speech emitted by a person, and the correction bandwidth determination unit calculates an estimated formant frequency that corresponds to a first formant of the speech from the input signal, and determines a frequency bandwidth having a narrower range than the predetermined range containing the calculated estimated formant frequency as the passband in the bandpass filter unit.
However, Yamabe teaches wherein: the target area sound includes speech emitted by a person (Yamabe ¶0048 discloses spectra [i.e., formant] represent the feature of a voice and are to be detected in determining speech segments by the speech determination unit 38), and
the correction bandwidth determination unit calculates an estimated formant frequency that corresponds to a first formant of the speech from the input signal (Yamabe ¶0048 discloses the spectra generally involve a plurality of formants from the first formant corresponding to a fundamental pitch to the n-th formant [n being a natural number] corresponding to a harmonic overtone of the fundamental pitch. The first and second formants mostly exist in a frequency band below 200 Hz. This frequency band involves a low-frequency noise component with relatively high energy. Thus, the first and second , and
determines a frequency bandwidth having a narrower range than the predetermined range containing the calculated estimated formant frequency as the passband in the bandpass filter unit (Yamabe ¶0048 discloses the determination of speech segments can be efficiently performed with a spectral pattern in a narrow range from 200 Hz to 700 Hz).
Katagiri and Yamabe are analogous art as they pertain to speech enhancement in noisy environment. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the sound collection device capable of coping with noise fluctuation (as taught by Katagiri, ¶0022) to accurately determine whether there is a formant in each sub-band with no effects of noise components in other sub bands using the speech determination unit (as taught by Yamabe, ¶0063) since the known noise cancelling function does not satisfy a demand for high quality of a voice command (Yamabe, ¶0005).

Regarding Claim 6, Katagiri discloses the sound acquisition device according to claim 1, but may not explicitly disclose wherein the restoration device has a level adjustment unit that adjusts a level of components of the predetermined frequency bandwidth range forming the target area sound in the area sound acquisition output.
However, Yamabe teaches wherein the restoration device has a level adjustment unit (Yamabe Fig. 1: speech segment determiner 15, Fig. 2: speech segment determiner 15a, peak detection unit 37) that adjusts a level of components of the predetermined frequency bandwidth range forming the target area sound in the area sound acquisition output .
Katagiri and Yamabe are analogous art as they pertain to speech enhancement in noisy environment. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the sound collection device capable of coping with noise fluctuation (as taught by Katagiri, ¶0022) to determine a per-frame input signal of a target frame to be a speech segment based on the energy ratio (as taught by Yamabe, ¶0091) since the known noise cancelling function does not satisfy demand for high quality of a voice command (Yamabe, ¶0005).

Regarding Claim 7, Katagiri in view of Yamabe discloses the sound acquisition device according to claim 6, wherein:
the restoration device is provided with an adjustment level calculation device that calculates an adjustment level when the level adjustment unit adjusts the level of the area sound acquisition output based on differences between amplitude levels of the components of the input signal and of the area sound acquisition output (Yamabe ¶0075 discloses the speech determination unit 38 [Fig. 2] can be equipped with a table listing adjusting values of 1 or smaller corresponding to a specific range of average energy so that it can look up the table to select an adjusting value depending on the average energy. Using the adjusting value from this table, the time-domain averaging unit 36 can decrease the average energy appropriately in accordance with the energy of voices), and
the level adjustment unit corrects the area sound acquisition output to the adjustment level calculated by the adjustment level calculation unit (Yamabe ¶0197 discloses the adaptive coefficient adjuster 74 adjusts the coefficients of the multipliers 72-1 to 72-n+1 to have a smaller adaptive error when the speech segment information 24 indicates a noise segment [a non-speech segment]. Depending on the speech segment or a non-speech segment, the adaptive coefficient adjuster 74 may make no adjustment or a fine adjustment to the coefficients of the multipliers 72-1 to 72-n+1 [Fig. 6]).
Katagiri and Yamabe are analogous art as they pertain to speech enhancement in noisy environment. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the sound collection device capable of coping with noise fluctuation (as taught by Katagiri, ¶0022) to determine a per-frame input signal of a target frame to be a speech segment based on the energy ratio (as taught by Yamabe, ¶0091) since the known noise cancelling function does not satisfy demand for high quality of a voice command (Yamabe, ¶0005).

8, Katagiri in view of Yamabe discloses the sound acquisition device according to claim 6,
wherein the restoration device is provided with a correction bandwidth determination unit that adaptively determines, from the input signals, a frequency bandwidth in which level adjustment is to be performed by the level adjustment unit (Yamabe ¶0050 discloses the sub-band division unit 33 divides the spectral pattern into a plurality of sub-bands each having a specific bandwidth, in order to detect a spectrum unique to a voice for each appropriate frequency band. ¶0090-¶0091 discloses the sub-band division unit 33 divides the spectral pattern into a plurality of sub-bands each having a specific bandwidth. The speech determination unit 38 determines whether a per-frame input signal of a target frame is a speech segment based on the energy ratio. ¶0067 discloses with this table in the peak detection unit 37, the speech determination unit 38 can accurately determine a spectrum as a speech segment in accordance with the sub-band and sub-band energy, thus achieving further accurate speech segment determination. ¶0070 discloses there is a high possibility that a spectrum is a formant when the spectrum exhibits a higher SNR than the first threshold level. Moreover, voices are produced by the vibration of the vocal cords, hence there are energy components of the voices in a spectrum with a peak at the center frequency and in the neighboring spectra. Therefore, it is highly likely that there are also energy components of the voices on spectra before and after the neighboring spectra. Accordingly, the time-domain averaging unit 36 excludes these spectra at once to eliminate the effects of voices from the derivation of sub-band energy).
Katagiri and Yamabe are analogous art as they pertain to speech enhancement in noisy environment. Therefore it would have been obvious to someone of ordinary skill .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651